MEMORANDUM**
Francisco Estrada-Estrada appeals his sentence of eight-months imprisonment and two-years supervised release imposed following his guilty plea conviction for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We review for clear error the district court’s finding that the defendant was not a mini*162mal participant for purposes of U.S.S.G. § 3B1.2. United States v. Ruelas, 106 F.3d 1416, 1419 (9th Cir.1997). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Estrada-Estrada contends that the district court erred by applying a two-level downward adjustment for minor role rather than a four-level downward adjustment for minimal role pursuant to U.S.S.G. § 3B1.2. The district court did not clearly err by finding that Estrada-Estrada, the driver and sole occupant of a vehicle he knew contained hidden drugs, was not a minimal participant. See United States v. Hursh, 217 F.3d 761, 770 (9th Cir.2000) (defendant not minimal or minor participant where he was driver and sole occupant of car containing substantial amount of hidden marijuana and he was aware of marijuana); see also United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994) (downward adjustment appropriate only in exceptional circumstances and fact that defendant was a courier does not necessarily mean defendant had minimal role).
The record does not support Estrada-Estrada’s contention that the district court mistakenly believed drug couriers are categorically ineligible for the minimal role downward adjustment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.